STONE, J.
— Only questions of fact are presented by this record. The testimony is neither as full, nor as clear as, it would seem, it might have been made. Rosette and Taliaferro are each brief in'their statements, and furnish few details. It is left somewhat in doubt whether Wynn or Ware was Rosette’s vendor. We incline to the belief the transaction was tripartite, and that by agreement, in which the three concurred, Rosette was substituted for Ware-as the purchaser. The fact that Rosette’s notes are made payable to Ware, is -not very consistent with the assertion that he, Rosette, first purchased Ware’s notes from Wynn, and then purchased the land from Ware, ■ paying for it with Ware’s notes, so purchased from Wynn. We think there is a substantial conformity of the proof to the allegations of the bill, in the matter of the making of the contract of sale. • '
The chancellor found, as fact, that when Taliaferro purchased from Rosette, he was sufficiently informed, to put him on inquiry, which, if followed up, would have led to knowledge of Wynn’s claim, and the nature and extent of it. — Johnson v. Thweatt, 18 Ala. 741; Dudley v. Witter, 46 Ala. 664. Looking into the testimony, we are not only not clearly convinced the chancellor erred in thus finding, but we are inclined to the same conclusion attained by him. — Rather v. Young, 56 Ala. 94; Bryan v. Hendrix, 57 Ala. 387; Noe's Ex'r v. Garner's Adm'r, 70 Ala. 443.
This case has heretofore been in this court, but on different questions.— Wynn v. Rosette, 66 Ala. 517. We find the.opinion of this court, delivered on that appeal, copied in this transcript. No costs will be allowed the register for the copy of that opinion, as it is no proper part of the transcript on this appeal.
Affirmed.